Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 1 of 11




                  Exhibit 14
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 2 of 11
0104
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 54 of 70


                                                        U.S. Department of Justice

                                                        Bureau of Alcohol, Tobacco,
                                                        Firearms and Explosives




                                                        Martinsburg,   rvv   25405



                                                        wvnv.atfgov


                                                                                     903050:WJS
                                                                                     33111300833


         July 15, 2013

         Mr. Tilden Smith
         80 Percent Arms
         202 East Alton Avenue
         Suite A
         Santa Ana, CA 92707

         Dear Mr. Smith,

         This is in reference to your correspondence, with enclosed samples, to the Bureau of
         Alcohol, Tobacco, Firearms and Explosives (ATF), Firearms Technology Branch (FTB).
         In your letter, you asked for a classification of the partially completed AR-type receivers
         your company is planning to manufacture (see enclosed photos). Specifically, you want
         to know ifthe three submitted items, identified as samples 1, 2, and 3 (and reviewed
         below) would be classified as "firearms" under the Gun Control Act of 1968 (GCA).

         SAMPLE#l

         During the examination of this sample, FTB found that the following machining/drilling
         operations had been performed:

            1.    Front and rear assembly/pivot pin holes drilled.
            2.    Front and rear assembly/pivot-detent pin holes drilled.
            3.    Magazine-release and catch slots cut.
            4.    Rear of receiver drilled and threaded to accept buffer tube.
            5.    Buffer-retainer hole drilled.
            6.    Pistol-grip mounting area faced off and threaded.
            7.    Magazine well completed.
            8.    Trigger guard machined.
            9.    Receiver end-plate area machined.
            10.   Pistol-grip mounting area threaded.
            11.   Selector-lever detent hole drilled.




                                                                                                       0104
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 3 of 11
0105
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 55 of 70


         Mr. Tilden Smith                                                                      Page 2


         The machining operations not yet performed are as follows:

            1.   Milling out of fire-control cavity.
            2.   Selector-lever hole drilled.
            3.   Cutting of trigger slot.
            4.   Drilling of trigger pin hole.
            5.   Drilling of hammer pin hole.
         The FTB examination of your submitted casting found that SAMPLE #1 is not
         sufficiently complete to be classified as the frame or receiver of a firearm and thus would
             be a "firearm" as defined in the GCA.

         SAMPLE#2

         During the examination of Sample #2, FTB observed that the following
         machining/drilling operations had been performed:

            1. Front and rear assembly/pivot pin holes drilled.
            2. Front and rear assembly/pivot-detent pin holes drilled.
            3. Magazine release and catch slots cut.
            4. Rear of receiver drilled and threaded to accept buffer tube.
            5. Buffer-retainer hole drilled.
            6. Pistol-grip mounting area faced off and threaded.
            7. Magazine well completed.
            8. Trigger guard machined.
            9. Receiver end-plate area machined.
            10. Pistol-grip mounting area threaded.
            11. Selector-lever detent hole drilled.
            12. Selector-lever hole drilled.

         The machining operations not yet performed are as follows:

            1.   Milling out of fire-control cavity.
            2.   Cutting of trigger slot.
            3.   Drilling of trigger pin hole.
            4.   Drilling of hammer pin hole.

         The FTB examination of this casting found that SAMPLE #2 is sufficiently complete to
         be classified as the frame or receiver of a firearm and thus is a "firearm" as defined in the
         GCA.

         SAMPLE#3
         During the examination of this sample, FTB found that the following machining/drilling
         operations had been performed:
            1. Front and rear assembly/pivot pin holes drilled.
            2. Front and rear assembly/pivot-detent pin holes drilled.




                                                                                                         0105
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 4 of 11
0106
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 56 of 70


         Mr. Tilden Smith                                                                      Page 3


            3.    Magazine-release and catch slots cut.
            4.    Rear of receiver drilled and threaded to accept buffer tube.
            5.    Buffer-retainer hole drilled.
            6.    Pistol-grip mounting area faced off and threaded.
            7.    Magazine well completed.
            8.    Trigger guard machined.
            9.    Receiver end-plate area machined.
            10.   Pistol-grip mounting area threaded.
            11.   Selector-lever detent hole drilled.
            12.   Hole machined into tire-control cavity; measuring approximately 14 inch in
                  diameter and approximately 9116 inch deep.

         The machining operations not yet performed are as follows:

            1.    Complete milling out of fire-control cavity.
            2.    Cutting of trigger slot.
            3.    Drilling of trigger pin hole.
            4.    Drilling of hammer pin hole.

         The FTB examination of the submitted casting found that SAMPLE #3 is sufficiently
         complete to be classified as the frame or receiver of a firearm and thus is a "firearm" as
         defined in the GCA.

         In conclusion, we stress that the information found in correspondence from our Branch is
         intended only for use by the addressed individual or company with regard to a specific
         scenario described within that correspondence.

         To facilitate return of your samples, please provide FTB with the appropriate FedEx
         account information within 60 days of receipt of this letter.

         We thank you for your inquiry and trust the foregoing has been responsive to your
         evaluation request, noting that two findings did not meet your expectations. Please do
         not hesitate to contact us if additional information is needed concerning our
         determinations.


                                               Sincerely yours,




                                     Chiet

         Enclosure




                                                                                                        0106
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 5 of 11
0107
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 57 of 70




                                                                             00
                                                                             0
                                                                             -o
                                                                             m
                                                                             -.,
                                                                  ln         n
                                                                  c          m
                                                                  c-         ::J
                                                                             ,.......
                                                                  3
                                                                  -·
                                                                  ,.......
                                                                  ,.......
                                                                             )>
                                                                             -.,
                                                                  m 3
                                                                  a. tn
                                                                  ~          )>

                                                                 "0,......
                                                                  UJ
                                                                             :xJ
                                                                               I


                                                                 " <
                                                                 N\J
                                                                             m
                                                                  0
                                                                  ~
                                                                  UJ 0
                                                                             ,
                                                                     -.,
                                                                             CJQ
                                                                             -·
                                                                             ::J
                                                                             CJQ
                                                                             tn




                                                                                   0107
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 6 of 11
0108
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 58 of 70




                                                                     Vl
                                                                     OJ
                                                                     3
                                                                    -c
                                                                     -

                                                                     -o
                                                                     :::r
                                                                     0
                                                                     ,.....
                                                                     0
                                                                    (1Q
                                                                     ~
                                                                     OJ
                                                                    -c .
                                                                     :::r
                                                                     (J)

                                                                     #
                                                                     ~
                                                                     OJ
                                                                     ::J
                                                                     c..
                                                                     #
                                                                     N



                                                                               0108
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 7 of 11
0109
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 59 of 70




                                                                     -c
                                                                     =r
                                                                     0
                                                                     r-t
                                                                     0
                                                                     ...,
                                                                    C7Q
                                                                     OJ
                                                                    -c
                                                                     =r
                                                                     #
                                                                     w
                                                                     OJ
                                                                     ::J
                                                                     a.
                                                                     #
                                                                     ~




                                                                               0109
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 8 of 11
0110
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 60 of 70




                                                                        ln
                                                                        OJ
                                                                        3
                                                                    -c
                                                                     -
                                                                     m
                                                                        #
                                                                        N
                                                                    '
                                                                        -c
                                                                        :::J
                                                                        0
                                                                        ,.....
                                                                        0
                                                                    C1Q
                                                                        .......
                                                                        OJ
                                                                    -c
                                                                        :::J
                                                                        #
                                                                        ~
                                                                        OJ
                                                                        :::J
                                                                        c..
                                                                        #
                                                                        N



                                                                                  0110
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 9 of 11
0111
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 61 of 70




                                                                        (/)
                                                                        OJ
                                                                        3
                                                                    -c
                                                                     -
                                                                     ro
                                                                        #
                                                                        N
                                                                    '
                                                                        -c
                                                                        :::r
                                                                        0
                                                                        ,......
                                                                        0
                                                                    C1Q
                                                                        -,
                                                                        OJ
                                                                    -c
                                                                        :::r
                                                                        #
                                                                        w
                                                                        OJ
                                                                        ::J
                                                                        a.
                                                                        #
                                                                        ~




                                                                                  0111
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 10 of 11
0112
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 62 of 70




                                                                     -

                                                                     -c
                                                                     ::r
                                                                     0
                                                                     ,......
                                                                     0
                                                                     ...,
                                                                    OQ
                                                                     OJ
                                                                    -c
                                                                     ::r
                                                                     #
                                                                     ~
                                                                     OJ
                                                                     ::J
                                                                     a.
                                                                     #
                                                                     N



                                                                               0112
         Case 3:20-cv-06761-JSC Document 1-14 Filed 09/29/20 Page 11 of 11
0113
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 63 of 70




                                                                     Vl
                                                                     OJ
                                                                     3
                                                                    -c
                                                                     -

                                                                     -c
                                                                     ::T
                                                                     0
                                                                     r-t
                                                                     0
                                                                     .,
                                                                    C1Q
                                                                     OJ
                                                                    -c
                                                                     ::T
                                                                     =1:1::
                                                                     w
                                                                     OJ
                                                                     ::J
                                                                     a.
                                                                     =1:1::
                                                                     ~




                                                                               0113
